NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 20-1974
                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                                  BOBBY LEON COOK,
                                a/k/a Bobby L, a/k/a Shorty,
                                                          Appellant
                                        __________

                     On Appeal from the United States District Court
                        For the Western District of Pennsylvania
                              (D.C. No. 2-17-cr-00020-001)
                      District Judge: Honorable Joy Flowers Conti
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    June 27, 2022

                Before: JORDAN, PORTER, and PHIPPS, Circuit Judges

                                   (Filed: July 6, 2022)
                                    _______________

                                        OPINION
                                     _______________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

          Bobby Leon Cook moved for compassionate release, asserting that a mistake of

fact caused the District Court to sentence him to an extra year in prison. The District

Court denied Cook’s motion and concluded that he had not shown an “extraordinary or

compelling” reason for relief within the meaning of the First Step Act. We agree and will

affirm.

I.        BACKGROUND

          In March 2016, the U.S. Drug Enforcement Administration (“DEA”) received a tip

that Cook was dealing heroin in Washington County, Pennsylvania. Following that tip,

the DEA set up surveillance on Cook, and an undercover officer arranged to buy a brick

of heroin from him. Before the sale could happen, though, Cook was arrested by local

police. The officers found him in possession of 2.2 grams of heroin and more than

$3,000 in cash. A search of the hotel room where he was staying revealed three

handguns and ammunition. State authorities then held Cook in custody on drug and

firearm charges. Because of prior state felony convictions, the Pennsylvania Board of

Probation and Parole placed a detainer on him. (Gov. Supp. App. at 65.)

          In January 2017, a federal grand jury returned an indictment charging Cook with

possession with intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C), and possession of a firearm and ammunition by a convicted felon, in violation

of 18 U.S.C. § 922(g)(1). The District Court, pursuant to a writ of habeas corpus ad

prosequendum, had Cook transferred from state to federal custody. Three months after

Cook’s federal indictment, the state charges against him were nolle prossed in deference


                                              2
to the federal prosecution. A couple of weeks later, the Pennsylvania Parole Board lifted

the original state detainer against Cook and replaced it with a new detainer that allowed

recalculation of the maximum parole date. The dropping of state charges and the lifting

of the detainer resulted in Cook’s federal charges taking primacy.

       Although he initially pled not guilty in federal court, Cook changed course in 2019

and pled guilty. At his change-of-plea proceedings, the District Court warned Cook that

it had “no control over the state Probation and Parole Board if the sentence is imposed

after you’ve served your federal sentence[.]” (Gov. Supp. App. at 18.)

       Throughout the subsequent sentencing proceedings, both Cook and the

government mistakenly represented to the District Court that Cook’s original state

detainer was in effect and gave Pennsylvania primary jurisdiction, meaning that his state

sentence would run first. The federal probation office said in Cook’s presentence report

that the original state detainer remained in effect, which Cook did not challenge. Next,

Cook moved for a downward variance, requesting that his sentence run concurrently with

the sentence the Pennsylvania Parole Board would eventually impose. Finally, at Cook’s

sentencing hearing, he took the position that, because the state parole detainer was in

place before his federal charges, “the primary jurisdiction over [him was] actually among

the state authorities[.]” (Supp. App. at 80-81.) The government agreed, elaborating that

“[o]nce Your Honor’s sentence is imposed, he’ll go back to the state to begin to serve the

state sentence first, it would appear.” (Supp. App. at 81.)

       The Court acknowledged the uncontested representation of Cook’s counsel and

asked whether, in issuing its sentence, it could consider that Cook would serve the


                                             3
sentence on his state parole violation first. Cook’s counsel responded that the Court

should do just that. Cook had a sentencing range of 100 to 120 months, and the Court

sentenced him to 100 months, with the first twelve months to run concurrently with any

prison term for the parole violation.

       Three days after the sentencing hearing, the Marshals Service informed the Court

that Cook’s return to state facilities was unexecuted, explaining that his original parole

detainer had been lifted and that he therefore should not be returned to state prison.

Three months later, Cook filed a motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i). He claimed that, for five reasons, his circumstances were

“extraordinary and compelling” under the First Step Act:

       a. The sentence imposed cannot be executed as intended;
       b. The sentence was the result of a mistake of fact;
       c. The mistake of fact was one shared by all parties;
       d. Without modifying the sentence Mr. Cook will end up serving a
          sentence of incarceration at least 12 months longer than what the court
          intended;
       e. Such a reduction would take into account the factors set forth in [18
          U.S.C.] 3553(a), as this court considered these very factors in
          fashioning the sentence which cannot now be realized.

(Supp. App. at 52-53.)

       The District Court denied that motion. It held that it was “not persuaded that the

parties’ mutual mistake of fact with respect to whether a parole detainer was lodged

against Cook at the time of sentencing is an ‘extraordinary and compelling reason’” for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), even assuming the First Step

Act broadened the legal bases for such release beyond those enumerated in U.S.S.G. §


                                              4
1B1.13 cmt. n.1. (App. at 15.) Cook has timely appealed.

II.    DISCUSSION1

       Cook’s asserted basis for seeking compassionate release, and for appealing the

denial thereof, is that he will be serving a year longer in prison than the District Court

intended because of a mistake of fact at sentencing. The misalignment of his actual

sentence with the District Court’s intent, he says, is an “extraordinary and compelling

circumstance.” (Opening Br. at 7-8.) He also says the District Court misapprehended its

authority to afford him relief under the First Step Act. We disagree with both the

contention that the District Court committed legal error and the claim that his sentence

provides grounds for relief, so we will affirm.

       Compassionate release under 18 U.S.C. § 3582(c)(1)(A) was historically only

available upon a motion by the Bureau of Prisons and was confined to only four grounds

set out in the sentencing guidelines’ policy commentary: (1) the defendant’s medical

condition; (2) the defendant’s age; (3) the defendant’s family circumstances; and (4)

“other reasons” as determined by the Director of the Bureau of Prisons. U.S.S.G.


       1
         The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
pursuant to 28 U.S.C. § 1291. We review for abuse of discretion “a district court’s
determination that the [18 U.S.C.] § 3553(a) factors do not weigh in favor of granting
compassionate release[.]” United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020).
“Under the abuse-of-discretion standard, we will not disturb the [district] court’s
determination unless we are left with ‘a definite and firm conviction that [it] committed a
clear error of judgment in the conclusion it reached.’” United States v. Andrews, 12 F.4th
255, 259 (3d Cir. 2021) (alteration in original) (quoting Pawlowski, 967 F.3d at 330),
cert. denied, 142 S. Ct. 1446 (2022). “[W]e exercise plenary review [when] we are
presented with legal questions” underlying such a denial. United States v. Birt, 966 F.3d
257, 259 n.2 (3d Cir. 2020) (alteration in original) (citation omitted).


                                              5
§ 1B1.13 cmt. n.1; see also United States v. Berberena, 694 F.3d 514, 522 n.10 (3d Cir.

2012) (“18 U.S.C. § 3582(c)(1)(A) … requires that sentence reductions for extraordinary

and compelling reasons be consistent with applicable policy statements of the

Commission … thereby restricting district courts[.]”).

       That statute was updated, however, by the First Step Act of 2018 and now permits

motions for compassionate release to be filed directly by an inmate, as well as by the

Bureau of Prisons. See 18 U.S.C. § 3582(c)(l)(A). Last year, based on the plain text of

that Act, we held in United States v. Andrews, 12 F.4th 255, 259 (3d Cir. 2021), that

inmate-initiated motions may present circumstances that are extraordinary and

compelling for reasons not enumerated in the guidelines’ commentary. But we clarified

that, “although the policy statement is no longer binding, it still sheds light on the

meaning of extraordinary and compelling reasons.” Id. at 260. “[I]t was reasonable[,]”

we held, “for the [district] court to conclude that the phrase [‘extraordinary and

compelling reasons’] largely retained the meaning it had under the previous version of

the statute[,]” and to therefore still look to the commentary as a “guide[.]” Id.

       The District Court rightly, and with some prescience, followed a similar line of

thought. It considered first whether it had to confine its analysis to the four reasons for

compassionate release that are enumerated in the sentencing guidelines’ policy

commentary. See U.S.S.G. § 1B1.13 cmt. n.1. It acknowledged that questions had arisen

as to whether the First Step Act of 2018 had broadened the legal bases for compassionate

release beyond those recognized under the traditional framework. It held, however, that

it “need not decide whether it is bound by the commentary to [U.S.S.G.] § 1B1.13 or it


                                              6
has independent discretion[,]” because, either way, Cook’s motion did not fall within any

of the legislatively intended categories of those entitled to compassionate relief. (App. at

13-15.) Based on that understanding, it reached the appropriate conclusion that the

unfortunate (but in-part self-induced) mistake at Cook’s sentencing fell outside the bases

for relief made available under the First Step Act.2

       As we explained in Andrews, “[t]he duration of a lawfully imposed sentence does

not create an extraordinary or compelling circumstance.” 12 F.4th at 260-61. There, we

held that an inmate could not use compassionate release to benefit from a non-retroactive

change in the mandatory minimum for that inmate’s offense. Id. at 260. Here, Cook

presents an even less compelling case for compassionate release, having been sentenced

at the lower bound of his sentencing guidelines range, 100 months. And his arguments

bear practically no relation to the traditional grounds for compassionate release, which

the District Court looked to for guidance.

       In sum, the Court engaged in a lawful exercise of its authority, and we are not left

with a “definite and firm conviction that [it] committed a clear error of judgment” in

denying Cook’s motion. Id. at 262 (alteration in original) (quoting United States v.

Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020)).


       2
         Although the District Court denied Cook’s motion for compassionate release, it
was “sympathetic to Cook’s situation in this case” and opined that he “may be entitled to
relief under 28 U.S.C. § 2255 if he files a § 2255 motion before the one-year statute of
limitations expires … and can show his right to counsel guaranteed by the Sixth
Amendment to the United States Constitution was violated.” (App. at 15-16 (footnote
omitted).) Cook thus had the necessary information to seek relief under 28 U.S.C.
§ 2255, yet he did not move to vacate within the one-year limitations period or thereafter.


                                             7
III.   CONCLUSION

       For the foregoing reasons, we will affirm.




                                            8